Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1, 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “wherein the time cap parameters include a time cap range defined by a start time and an end time; select a time cap based on the time cap parameters and a parameter based on the input value, the time cap selected from within the time cap range using a random number generator (RNG)”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Evaluating a jackpot using a time cap is well known in the art. For instance, Berman et al. (2018/0130310) in view of Milligan et al. (2013/0252720) teaches evaluating a jackpot using a time cap. However, Berman in view of Milligan is silent on “wherein the time cap parameters include a time cap range defined by a start time and an end time; select a time cap based on the time cap parameters and a parameter based on the input value, the time cap selected from within the time cap range using a random number generator (RNG)”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715